In a condemnation proceeding, claimant appeals from so much of a partial final decree of the Supreme Court, Nassau County, entered June 26, 1975, after a hearing, as provides that the award shall carry interest at the rate of 6% per annum. Partial final decree affirmed insofar as appealed from, with costs. In our opinion, claimant’s evidence did not overcome the presumptive validity of the statutory rate *723(see Matter of City of New York [Bronx Riv. Parkway], 259 App Div 552, affd 284 NY 48, affd 313 US 540; Matter of Incorporated Vil. of Hempstead [Y. M. C. A. of Nassau & Suffolk Counties], 33 AD2d 1036). Martuscello, Acting P. J., Cohalan, Margett, Damiani and Rabin, JJ., concur.